Citation Nr: 0006067	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease due to claimed exposure to aviation fuel 
fumes and/or mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946 and from September 1950 to April 1953.

A claim for service connection for chronic obstructive 
pulmonary disease (COPD) claimed due to inhaling aviation 
fuel fumes was first denied by a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia in December 1991.  The veteran was notified of the 
denial of his claim in a December 1991 letter but did not 
appeal.  In May 1994, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for COPD claimed as a residual of inhaling gas 
fumes.  The claims file was transferred to the Columbia, 
South Carolina RO and in April 1997, the Columbia RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for COPD.  
This appeal ensued.  

In the April 1998 NOD, the veteran contended, for the first 
time, that he was exposed to mustard gas during active 
service.  He claimed that this exposure occurred at Fort 
Benning and at Jefferson Barracks in St. Louis in 1944 and 
claimed that his COPD resulted from that exposure.  In light 
of this allegation of exposure to mustard gas, the Board 
notes that the theory of etiology has changed.  A question 
arises as to whether the veteran is required to submit 
evidence that is new and material to reopen a previous final 
claim, or whether the recently submitted mustard gas claim 
is, in effect, an entirely new service connection claim.  In 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997), the U.S. 
Court of Veterans Appeals (now called the U.S. Court of 
Appeal for Veterans Claims) (hereinafter referred to as the 
Court) addressed whether a new claim had been submitted when, 
after denial of service connection for a claimed lung 
disorder, the veteran added asbestos exposure as a possible 
etiology.  The Court stated, "Notwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] lung condition, by any name, 
remains the same; it is inextricably intertwined with his 
previous claim for entitlement to service connection for a 
lung disorder."  Thus, in that situation, the Court viewed 
the asbestos claim as merely an attempt to reopen a prior 
finally adjudicated claim.  However, in Ashford, the Court 
distinguished its holding from the prior holding of 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), where it held the following:

When a provision of law or regulation creates a 
new basis of entitlement to benefits, as through 
liberalization of the requirement for entitlement 
to a benefit, an applicant's claim of entitlement 
under such law or regulation is a claim separate 
and distinct from a claim previously and finally 
denied prior to the liberalizing law or 
regulation.  The applicant's latter claim, 
asserting rights which did not exist at the time 
of the prior claim, is necessarily different.  
See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130. 
133 (1991).

In the instant case, the RO's prior final decision was issued 
in May 1994.  Subsequently, 38 C.F.R. § 3.316 was 
promulgated.  See 59 Fed. Reg. 42499, August 18, 1994.  This 
regulation links COPD with full-body exposure to vesicant 
agents (including mustard gas).  The Board notes that in the 
instant case, the veteran's more recent claim for service 
connection for COPD due to mustard gas exposure arose after 
the new basis of entitlement to benefits was enacted.  The 
Board is therefore inclined to view the claim for service 
connection for COPD due to mustard gas exposure as a new and 
separate claim in order to insure that the veteran is 
accorded every consideration available under the new 
regulation.  

The Board also finds that the issue of service connection for 
COPD due to exposure to vesicant agents is inextricably 
intertwined with earlier claims for service connection for 
COPD claimed due to other etiology.  Therefore, the issue is 
recharacterized as shown on page one of this REMAND order. 


FINDINGS OF FACT

1.  A diagnosis of COPD has been given.  

2.  In April 1998, the veteran reported that he had been 
exposed to mustard gas during active service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD due 
to claimed exposure to aviation fuel fumes and/or mustard gas 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); Pearlman v. West, 11 Vet. 
App. 443 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
Denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  



In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

With respect to well groundedness of a mustard gas related 
claim, in the instant case, the Board finds that in 
accordance with Pearlman v. West, 11 Vet. App. 443 (1998), 
the veteran's present claim is well grounded.  In Pearlman, 
the Court specifically held that, for purposes of submitting 
a well-grounded claim relating to exposure to toxic gases 
under 38 C.F.R. § 3.316, the Board must assume that lay 
testimony of a veteran regarding exposure is true.  The 
veteran herein claims that he was exposed to mustard gas 
during active service at two different locations.  The Board 
notes that a diagnosis of COPD has been given.  Accordingly, 
the Board finds that his claim for service-connected 
disability as a result of this exposure is well grounded.  
Thus, VA's duty to assist has been triggered.



ORDER

The claim for service connection for COPD due to claimed 
exposure to aviation fuel fumes and/or mustard gas is well 
grounded.  To this extent only, the appeal is granted.



REMAND

As noted above, the veteran has COPD.  The regulatory 
requirements for service connection for this condition could 
be met if exposure to mustard gas is verified.  Therefore, it 
is critical that the RO pursue proper verification in 
accordance with established procedure in this case.  See VA's 
Adjudication Manual, M21-1, Part III, para 5.18.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should attempt to verify 
exposure to mustard gas in accordance 
with established procedure commensurate 
with the veteran's claim.  

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

3.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

